Citation Nr: 0520436	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to a compensable rating for residuals of 
nasal fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and July 2003 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an October 2001 rating decision the RO denied 
reopening claims for major depression (noted to have been 
previously denied as psychophysiologic gastrointestinal 
disorder) and upper respiratory disorder.  The veteran 
subsequent perfected an appeal from that determination.  

In a July 2003 rating decision the RO found, in essence, that 
a February 3, 1978, rating decision had been clearly and 
unmistakably erroneous (CUE) and adjudicated, on a de novo 
basis, the issue of entitlement to service connection for 
major depression.  The rating decision also established 
service connection for residuals of nasal fracture and 
assigned a 0 percent rating.  Subsequently, the veteran 
perfected his appeal as to this matter.  The case was 
remanded for additional development in May 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  Persuasive evidence of record demonstrates that the 
veteran's major depression was incurred many years after 
service as a result of an automobile accident unrelated to 
service or a service-connected disability.

3.  The evidence of record demonstrates the veteran's 
residuals of nasal fracture are manifested by no nasal 
blockage as a result of a deviation of the nasal septum; 
service connection has not been established for any residual 
facial scar nor does the evidence demonstrate that a separate 
rating for a residual scar is warranted.


CONCLUSIONS OF LAW

1.  The veteran's major depression was not incurred in or 
aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a compensable rating for residuals of 
nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6502 
(effective before and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issues on appeal were re-adjudicated 
in an October 2004 supplemental statement of the case.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  The Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in September 1977 and September 2004.  
The Board finds the available medical evidence is sufficient 
for adequate determinations.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claim
Factual Background

Service medical records show that in August 1962 the veteran 
complained of stomach cramps over the past three months, 
especially after meals.  No diagnosis was provided.  Reports 
show he sustained a simple fracture to the nasal bones when 
he was struck by unknown assailants at a bus station in 
January 1963.  Records show the fracture was reduced and a 
splint applied.  There was no report of any facial scarring.  
The veteran's December 1963 separation examination report 
noted a normal clinical psychiatric evaluation, a normal 
clinical evaluation of the abdomen and viscera, and a well-
healed scar to the left femoral area.  A well-healed 
semicircular scar to the left interior femoral area was also 
noted on the veteran's June 1961 pre-induction examination.  
The veteran denied any stomach trouble, depression or 
excessive worry, or nervous trouble of any sort in his 
December 1963 report of medical history.

A March 1966 private medical report noted a gastrointestinal 
series revealed no evidence of gastric or duodenal pathology.  

VA examination in September 1977 revealed no abnormal 
findings to the skin and there was no report of any facial 
scarring.  A psychiatric examination report noted the veteran 
had worked as a school teacher until August 1977 when he quit 
to begin law school.  He complained of severe anxiety and an 
inability to adapt to military life.  He reported he had 
gastrointestinal symptoms associated with an emotional 
disorder onset during active service.  The examiner noted the 
veteran had an increased level of anxiety and a slightly 
depressed mood.  The diagnosis was mild psychophysiologic 
disorder of the gastrointestinal system.  

In a February 1978 rating decision the RO denied service 
connection for a psychophysiologic disorder of the 
gastrointestinal system and residuals of a nasal fracture.  
The veteran was notified of the decision, but did not appeal.

Private medical records show the veteran incurred injuries in 
a May 1996 automobile accident.  In a March 1998 psychiatric 
evaluation report Dr. R.T.S. provided a diagnosis of chronic 
major depression and noted the veteran reported symptoms 
including anxiety, irritability, and anger that began after 
he was involved in an automobile accident.  An April 1998 
report noted the veteran sustained multiple body trauma to 
the right shoulder, neck, back, and hands in a May 1996 
vehicle accident and that a May 1996 psychiatric evaluation 
included diagnoses of anxiety and depressive disorders.  

VA medical records dated in April 2001 noted that in an 
automobile accident in 1996 the veteran received trauma to 
the neck, face, and back areas.  

In a March 2003 private psychiatric report Dr. R.T.S. noted 
the veteran had been seen at his office on numerous occasions 
since May 1996 with symptoms compatible with major 
depression.  It was noted that "[a]ccording to his medical 
records, while he was serving in the Armed Forces, he 
obtained medical assistance for repeated [gastrointestinal] 
difficulties and bouts of anxiety which probably respond to 
the first episode of his depressive condition according to 
his record of August 27, 1962, where he suffered recurrent 
stomach cramps and in January 2, 1963 where he was beaten up 
by a fellow soldier and as a result of this his previous 
symptoms increased and he developed his emotional symptoms as 
such."  In an August 2003 report Dr. R.T.S. noted the 
veteran reported on several occasions that he felt out of 
place in the Armed Forces and that he had great difficulty 
because he could not understand the language.  He stated he 
developed psychosomatic gastrointestinal pathology than was 
repeatedly evaluated as negative and that his 
gastrointestinal and anxiety symptoms increased after he was 
beaten by fellow soldiers.  

In correspondence dated in August 2003 the veteran stated 
that a disfiguring nose scar caused him great concern as to 
the way others looked at him.  He submitted photographs 
demonstrating facial scars including to the nose.  
	
A September 2004 VA psychiatric examination report noted the 
veteran's claims folder was reviewed prior to examination.  
The medical evidence of record was summarized, including the 
opinions of Dr. R.T.S., and a diagnosis of recurrent, severe 
major depressive disorder was provided.  It was the 
examiner's opinion that there was objective evidence of 
record indicating that the veteran's major depressive 
disorder was onset in May 1996 and was precipitated by a 
motor vehicle accident.  It was noted that there was no 
evidence and no criteria to establish a diagnosis of major 
depressive disorder on VA examination in September 1977.  The 
examiner found the veteran's present major depressive 
disorder was not incurred in or aggravated by active service.  

In a November 2004 report Dr. R.T.S. noted, in essence, that 
the veteran received cuts to the face and nose as a result of 
a beating he sustained at the hands of three fellow soldiers 
that made him self-conscious and more depressed.  This had 
added to his already severely compromised emotional state.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Veterans Appeals (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's major depression was incurred many years after 
service as a result of an automobile accident unrelated to 
service or a service-connected disability.  The opinion of 
the September 2004 VA examiner is persuasive as to this 
matter.  The VA examiner is shown to have reviewed the 
evidence included in the claims file in association with the 
examination of the veteran.  

The Board notes that records show service connection has been 
established for residuals of a nasal fracture, but that 
service connection has not been established for a 
gastrointestinal disorder, a psychosomatic gastrointestinal 
disorder, nor for facial scarring.  It is significant to note 
that although records include an August 1962 report showing 
the veteran complained of stomach cramps over three months 
without providing treatment or diagnosis, separation 
examination in December 1963 revealed a normal clinical 
psychiatric evaluation and a normal clinical evaluation of 
the abdomen and viscera.  The veteran also denied any history 
of stomach trouble at that time.  Service medical reports 
show he sustained a simple fracture to the nasal bones when 
he was struck by unknown assailants at a bus station in 
January 1963; however, there was no evidence of a facial scar 
upon separation examination in December 1963 nor prior to the 
veteran's correspondence in August 2003.  VA examination in 
September 1977 revealed no abnormal findings to the skin and 
there was no report of any facial scarring.  The diagnosis of 
mild psychophysiologic disorder of the gastrointestinal 
system provided at that time did not relate the disorder to 
service nor to any specific treatment in service.  

The Board also finds that the March 2003, August 2003, and 
November 2004 opinions of Dr. R.T.S. noting, in essence, that 
the veteran's present psychiatric disorder was incurred as a 
result of events during active service are of little 
probative weight.  The Board notes these opinions are 
inconsistent with the service medical evidence of record as 
to the frequency of gastrointestinal complaints during 
service and the injuries incurred as a result of a nasal 
fracture in January 1963, the findings of the September 1977 
VA psychiatric examination, and with his own evaluation in 
March 1998.  Therefore, the Board finds entitlement to 
service connection for major depression is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The Court has held, however, that disabilities may be rated 
separately without violating the prohibition against 
pyramiding when the disorders do not constitute the same 
disability or manifestations.  See Evans v. Brown, 9 Vet. 
App. 273, 281 (1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Board notes that service connection was established for 
residuals of nasal fracture in July 2003 and that a zero 
percent rating was assigned under the provisions of 
Diagnostic Code 6502 effective from July 27, 1977.  The 
regulations for evaluation of respiratory disabilities were 
revised effective October 7, 1996.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Rating Schedule, prior to October 7, 1996, with respect 
to the regulations applicable to ratings under Diagnostic 
Code 6502 (Septum, nasal, deflection of, traumatic only) 
provided a zero percent rating for slight symptoms and a 10 
percent rating for marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (effective prior to 
October 7, 1996).

The revised Rating Schedule for Diagnostic Code 6502 provides 
a 10 percent evaluation for deviation of nasal septum due to 
trauma with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (effective after October 7, 
1996).  

In this case, service medical records show the veteran 
sustained a simple fracture to the nasal bones when he was 
struck by unknown assailants at a bus station in January 
1963.  Reports show the fracture was reduced and a splint 
applied.  There was no report of any facial scarring.  The 
veteran's December 1963 separation examination report noted a 
normal clinical evaluation of the nose and a well-healed scar 
to the left femoral area.  A well-healed semicircular scar to 
the left interior femoral area was also noted on the 
veteran's June 1961 pre-induction examination.  The veteran 
denied any nose trouble in his December 1963 report of 
medical history.

VA examination in September 1977 revealed no abnormal 
findings to the skin, nose, or respiratory system.  There was 
no report of any facial scarring.  

Private medical records show the veteran incurred injuries in 
an automobile accident in March 1989 and May 1996.  The 
available records do not include evidence of any facial 
scarring.

VA medical records dated in May 2001 show the veteran's nasal 
septum was normal.  VA medical reports are negative for any 
evidence of breathing difficulties.  

In his August 2004 substantive appeal the veteran reiterated 
his claims that he had present breathing difficulty and that 
his present nose scars were incurred in service.  He also 
denied that any facial injuries were incurred in his 1996 
vehicle accident.  The veteran claimed, in essence, that a 
separate rating was warranted for a residual facial scar.  He 
submitted photographs demonstrating facial scars including to 
the nose.  

In a November 2004 report Dr. R.T.S. noted, in essence, that 
the veteran received cuts to the face and nose as a result of 
a beating he sustained at the hands of three fellow soldiers.  
No rationale was provided for this opinion.

Based upon the evidence of record, the Board finds the 
veteran's residuals of nasal fracture are manifested by no 
nasal blockage as a result of a deviation of the nasal 
septum.  The May 2001 VA medical report showing the veteran's 
nasal septum was normal is persuasive.  VA and private 
medical reports are negative for any evidence of breathing 
difficulties.  Although the veteran may sincerely believe 
that he has breathing problems as a result of his nasal 
fracture, he is not licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. 
App. 492.  As there is no competent evidence of marked 
interference with breathing space nor of any obstruction of a 
nasal passage as a result of a deviation of the nasal septum, 
entitlement to a compensable rating must be denied.

The Board also finds that the veteran's reports as to facial 
scarring during service and the November 2004 opinion of Dr. 
R.T.S. stating the veteran received cuts to the face and nose 
as a result of a beating during service are of little 
probative weight.  The Board notes these reports are 
inconsistent with the service medical evidence of record, 
including the December 1963 separation examination, and the 
findings of the September 1977 VA examination.  Therefore, 
the Board finds entitlement to a separate rating for facial 
scarring is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for major depression is 
denied.

Entitlement to a compensable rating for residuals of nasal 
fracture is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


